Citation Nr: 0817779	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension with 
hypertensive cardiomyopathy in congestive heart failure.

2.  Entitlement to service connection for renal 
insufficiency. 

3.  Entitlement to service connection for cause for 
dizziness.

4.  Entitlement to service connection for a chronic 
disability of the lungs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran active military service from October 1968 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's claims for service connection for hypertension with 
hypertensive cardiomyopathy in congestive heart failure, 
renal insufficiency, dizziness and a chronic disability of 
the lungs.  

During the pendancy of this appeal the veteran changed his 
residency to the state of Georgia.  As such, original 
jurisdiction of this matter now resides with the RO in 
Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence in the form of medical records from the 
Piedmont Fayette Hospital dated in June 2006 and Carolina 
Medical Center Emergency Department dated in October 2005 was 
received by the Board in July 2006.  The veteran was sent a 
letter in April 2008 requesting waiver of RO review of that 
evidence as required for Board adjudication of claims on the 
merits.  See 38 C.F.R. § 20.1304 (2007).  In May 2008, the 
Board received a response from the veteran stating he did not 
wish to waive RO review of the evidence.

Therefore, the claim must be remanded to the RO so that the 
RO may consider the claim in light of the evidence received 
subsequent to the April 2004 RO decision, the December 2005 
Statement of the Case (SOC) and January 2006 Supplemental 
Statement of the Case (SSOC) that has not previously been 
reviewed by the RO. See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver).  Therefore, the RO 
must review the additional evidence and readjudicate the 
claim with consideration of this evidence.  See 38 C.F.R. § 
19.31(c) (2007).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues on 
appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran then 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









							[Continued on next page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).













